 FARMLAND SOY PROCESSING COMPANYFarmland Soy Processing Company and HectorMendez. Case 26-CA-8112August 9, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 30, 1980, Administrative Law Judge J.Pargen Robertson issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an "answer brief" in opposition tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The General Counsel takes the position thatHector Mendez, the Charging Party herein, hadbeen discharged in violation of Section 8(a)(1) ofthe Act for persistently complaining about condi-tions, particularly safety conditions, in Respond-ent's plant. The Administrative Law Judge recom-mended that the complaint be dismissed, finding noevidence that Respondent discharged Mendez forengaging in protected concerted activity. We dis-agree.Respondent, as part of its business, operates asoy processing plant in Van Buren, Arkansas, em-ploying about 40 people. The operation is around-the-clock, 7 days a week. The plant extracts oilfrom soybeans, producing two end products- soy-bean meal and soybean oil. One step of this proc-ess, called preparation, produces a large amount ofdust, presenting a constant danger of explosion.The next step, extraction, involves hexane, an ex-plosive and flammable substance. 'Hector Mendez, the Charging Party, was hiredby Respondent on September 9, 1978,2 as a "dryeroperator," a position in the preparation processwhich he held until his discharge on May 16, 1979.As the Administrative Law Judge found, Mendezmade frequent complaints to management and su-pervisory officials concerning conditions in Re-spondent's plant, many of them regarding safety.Some of these complaints were oral; others wereI Webster's Dictionary defines this as a "volatile liquid hydrocarbon..of the paraffin series."a In effect at that time was a booklet on safety issued to all employees,and a posted set of safety rules.263 NLRB No. 18entered on daily report forms, called preparationlogs, completed by Mendez as part of his duties.Respondent's employees are represented for pur-poses of collective bargaining by an employeecommittee. At an employee meeting held in Janu-ary 1979, to elect members to this committee,Mendez raised a question as to whether Respond-ent could lawfully require employees to workovertime. Immediately following this meeting,Mendez was summoned to Superintendent Young'soffice, where he was told that if he refused towork overtime he would be discharged.On May 16, 1979, Respondent's safety director,Fred Stephenson, began asking employees to signan "orientation" form that had been received fromcompany headquarters on March 30. The first sen-tence of this form said that it should be discussedwith new employees before they begin work. Theform, as it appears in the Administrative LawJudge's Decision, consisted of 13 questions, mostlyconcerning safety conditions and procedures in Re-spondent's plant. When shown the form, Mendezasked for some time to consider the questionsbefore signing the form.3Mendez testified, undis-puted, that he wondered why he was being askedto sign a form designated for "new employees,"and that he was concerned about the implicationsof several of the questions, including those aboutthe "tour," the "first aid station," and the "particu-lar hazards connected with your duties."4Accord-ing to credited testimony, Stephenson offered toexplain each item on the form to Mendez, butMendez continued to ask for more time. Stephen-son insisted that Mendez sign the form at that timeor be fired. With the concurrence of Young andGeneral Manager Heatherington, Mendez was dis-charged.Contrary to the Administrative Law Judge, wefind that Mendez was discharged in retaliation forhis history of protected concerted activity. We findthat the May 16 incident of the safety orientation3 The Administrative Law Judge credited the testimony of Plant Su-perintendent Young and Safety Director Stephenson "regarding the May16, 1979, discharge of Mendez." Young testified that Mendez "flat re-fused" to sign the form Stephenson, however, testified that Mendezasked if he could read the form and return it in "two or three days" Ste-phenson testified that Mendez raised substantial questions about the con-tents of the "questionnaire." The discrepancy between Stephenson's andMendez' testimony is not critical to our conclusion on this point; Youngwas not present during this eachange.4 Stephenson corroborated this to an extent. The Arkansas Employ-ment Security Board of Review found, after a hearing on the subject ofMendez' discharge, that Mendez "testified, item by item, from the 13 sep-arately numbered items contained in the Orientation Form ...in a co-herent, forthright statenment of his subjective doubts, lack of understand-ing, and conscientious concern fir honest answers to certain items andhis then reason to believe that an inadvertent false statement in any hur-riedly signed form might expose him to unknown but very serious conse-quences" The Arkansas Board found that Mendez was "discharged forreasons other than misconduct in connection with :he work."237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDform was a pretext for the discharge, and thatMendez had not, contrary to Respondent's asser-tion, been insubordinate as an employee. Thus, weconclude that Superintendent Young was referringto Mendez' protected activity when he admittedlytold him in the discharge interview, "you've been apoor employee and picking at us since you werehired." Furthermore, Young told another employ-ee, about a month after Mendez' discharge, thatRespondent had been looking for a way to dis-charge Mendez.5In our view the record does not support a find-ing that Respondent discharged Mendez because hewould not sign the orientation form on May 16.We note that Respondent waited some 6 weeksbefore asking any employee to sign the form, andthat some employees, already employed as of May16, signed as late as May 29. Plant SuperintendentYoung testified that, at the time of Mendez' dis-charge interview, Mendez was the only employeeof 40 who had not yet signed, but Safety DirectorStephenson contradicted this, saying he had ap-proached only 4 or 5 other employees at that time;the Administrative Law Judge did not address thisconflict. It thus appears, as General ManagerHeatherington testified, that the signing of theseforms was not a "serious" matter for employees-that is, Mendez' failure to sign immediately was inno sense a dereliction of duty or insubordination.6We note also that the record contains little evi-dence critical of Mendez' work.7Respondent en-forced its safety rules-presumably among its mostimportant rules-through a system of progressivediscipline. Employees violating any safety rule re-ceived a written warning placed in their personnelfile; three warnings in 1 month would result in Iday's suspension. Respondent has never dischargedan employee for violating safety rules. Young testi-fied before the Arkansas Employment SecurityBoard of Review that Mendez had no written rep-rimands in his personnel file. We conclude thatMendez had been "picking at" Respondent only byraising questions concerning employee workingconditions, and that is why Respondent began"looking for a way" to discharge him.Respondent's January reaction to Mendez' ques-tion about overtime, including its threat to dis-s Our dissenting colleague views this latter statement as "insufficient toprove" unlawful motivation, as did the Administrative Law Judge; nei-ther suggests why, if Respondent had a legitimate reason to dischargeMendez, its superintendent would have to "look for a way" to do so.6 While Heatherington characterized this testimony differently on redi-rect examination by Respondent's counsel, we think the meaning of theGeneral Counsel's question on cross-examination and Heatherington'sspontaneous response to it are clear.On one occasion Mendez initially refused, then agreed, to clean hullsfrom a "pit"; General Manager Heatherington characterized this incidentas a "misunderstanding" between Mendez and the leadman.charge him, indicates that Respondent viewed anyemployee questioning of its practices as insubordi-nate. There is no indication that Mendez had re-fused to work overtime or said that he wouldrefuse. While Respondent did not directly warnMendez not to question its practices, it reacted tohis questioning with an angry threat of dischargecontingent on actions which Mendez had not indi-cated he would take. We find, not that Respond-ent's statement violated the Act, but that it mani-fested an attitude of intolerance and distaste foremployee activity that is highly relevant in deter-mining the motivation for Mendez' subsequent dis-charge, and especially in interpreting Young'sstatement at the discharge interview-"you've been..picking at us ... ." We would also note thatMendez did not direct his question concerningovertime to management, but to his bargaining rep-resentative, an employee committee, at a regularmeeting. Clearly, Mendez' asking a question aboutworking conditions, at an employee meeting, wasactivity protected by Section 7 of the Act, even ifthe question were asked in an impassioned or bel-ligerent manner.It also appears that Mendez was the most out-spoken employee in raising safety issues; from Sep-tember 1978 to May 16, 1979, company recordsshow that Mendez reported more safety hazardsthan any other operator, and that in the last 16days of that period his daily logs reported 68 dif-ferent kinds of safety hazards to be corrected.Safety was a matter of widespread concern amongRespondent's employees. Respondent solicited em-ployee reports of unsafe conditions, and variousemployees had complained to management, bothorally and in writing, about conditions in the plant.We conclude that employees generally relied onthis system of reporting to ensure safe workingconditions. Most of Mendez' complaints concernedconditions affecting employees besides himself; thisis especially true of conditions at the plant posingthe danger of fire and explosion. Thus Mendez' re-ports were an expression of the common employeeconcern over working conditions, even though itdoes not appear that the employees ever com-plained as a group. See Hugh H. Wilson Corpora-tion, 171 NLRB 1040, 1046 (1968).In sum, Mendez had persistently engaged in con-certed activity protected by Section 7 of the Act.Given his generally satisfactory work record, andthe circumstances of the May 16 incident of thesafety orientation form, we conclude that it wasthis record of protected activity that Respondentregarded as "picking at" it, and that motivated Re-spondent to discharge Mendez. Therefore, in dis-238 FARMLAND SOY PROCESSING COMPANYcharging Mendez, Respondent has violated Section8(a)(l) of the Act.CONCLUSIONS OF LAW1. Farmland Soy Processing Company is an em-ployer engaged in commerce and activities affect-ing commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of theAct by discharging Hector Mendez for engaging inprotected concerted activities for mutual aid orprotection.3. The aforesaid unfair labor practice affectscommerce within the meaning of Section 8(a)(l) ofthe Act.THE REMEDYHaving found that Hector Mendez was dis-charged in violation of Section 8(a)(1) of the Act,we shall order Respondent to cease and desist fromengaging in the unfair labor practice found aboveand from engaging in like or related conduct. Re-spondent will also be ordered to reinstate HectorMendez to his former position or one substantiallyequivalent to it, without prejudice to his seniorityor other rights or privileges previously enjoyed,and to make him whole for any loss of earnings hemay have suffered by reason of his discharge inviolation of the Act. Backpay and interest thereonshall be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).The General Counsel's motion to award interestat 9 percent per annum is hereby denied. See Olym-pic Medical Corp., 250 NLRB 146 (1980).8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Farmland Soy Processing Company, Van Buren,Arkansas, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging employee Hector Mendez forengaging in concerted activity for the mutual aidor protection of employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-^ In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Offer Hector Mendez immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights orprivileges previously enjoyed.(b) Make Hector Mendez whole for any loss ofearnings he may have suffered due to the discrimi-nation practiced against him by paying him a sumequal to what he would have earned, less any netinterim earnings, plus interest.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at the Van Buren plant copies of the at-tached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 26, after being duly signed by an au-thorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER ZIMMERMAN, dissenting:I fully subscribe to our established principle thatan employee who voices concerns over the safetyof the workplace may be presumed to be engagedin concerted activity. See Allelulia Cushion Co.Inc., 221 NLRB 999 (1975). However, in reversingthe Administrative Law Judge, my colleaguescarry that simple proposition well beyond its logi-cal extreme. I cannot join in that exercise.Respondent's stated reason for dischargingHector Mendez was that he refused to sign a safetyorientation form circulated to all of Respondent'semployees. As the Administrative Law Judge9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated, the General Counsel bears the burden ofdemonstrating either that Mendez' refusal to signthe form constituted protected concerted activityor that this stated reason for the discharge maskedanother, unlawful motivation. The AdministrativeLaw Judge found that the General Counsel hadnot carried its burden of proof as to either of thesepropositions. The majority appears to reverse bothof those findings.As to the question of whether the refusal to signthe form constituted protected activity, the major-ity notes that the form dealt with safety issues, andthat, upon reading it, Mendez found that it re-quired "a little study." Mendez totally failed to ar-ticulate what aspects of the form required pro-longed consideration, and the Administrative LawJudge credited the testimony of Safety DirectorStephenson that he offered to explain any portionof the form that troubled Mendez. The only reasonthat Mendez could advance at the hearing forneeding time to review the form was that certainaspects of it did not apply to him in that they re-ferred to "new employees." The AdministrativeLaw Judge properly found that this "assertedreason, although it may appear reasonable, does notqualify as justifying Section 7 protection."The more serious question is whether Respond-ent used Mendez' refusal to sign the form as a pre-text to discharge him because he had been vocifer-ous in complaining about safety hazards. The merefact that Mendez had engaged in protected activityby filing a number of safety complaints does not,without more, permit an inference that his dis-charge was for that activity. If it did, an employeecould immunize himself against discharge for causesimply by actively engaging in protected activity.The majority also relies on Superintendent Young'sstatement 1-1/2 months after Mendez' dischargethat Respondent had been "looking for a way" todischarge Mendez. As the Administrative LawJudge properly noted, that statement standingalone is insufficient to prove that Respondent dis-charged Mendez for making too many safety com-plaints. 0Since I find, in agreement with the Administra-tive Law Judge, that the General Counsel hasfailed to produce sufficient evidence to prove that'o The majority also refers to an incident 5 months before Mendez'firing in which he questioned Respondent's authority to impose manda-tory overtime, and was subsequently warned that refusal to work over-time constituted an offense warranting discharge. From that single inci-dent, the majority infers that Respondent "viewed any employee ques-tioning of its practices as insubordinate." I fail to see how the incidentsupports the inference. Superintendent Young simply warlied Mendezthat if he acted on his belief that mandatory overtime was unlawful hewould be discharged. It was the prospective failure to follow Respond-ent's rules, not the questioning of its practices, that Young warnedMendez about. The majority makes no suggestion that Young's actions orRespondent's policy in any way violate the Act.Respondent discharged Mendez for an improperreason, the amount of evidence the record containsto bolster Respondent's claimed dissatisfaction withMendez' performance is irrelevant. The GeneralCounsel bears the burden of demonstrating that thedischarge of an alleged discriminatee occurred foran improper reason. Unless and until he satisfiesthat burden, Respondent need not come forwardwith any evidence at all. Here, the General Coun-sel failed to carry that burden.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WIL. NOT discharge our employees forengaging in protected concerted activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL offer Hector Mendez immediateand full reinstatement to his former positionor, if that job no longer exists, to a substantial-ly equivalent position, without prejudice to hisseniority or other rights or privileges previous-ly enjoyed.WE WllL make Hector Mendez whole forany loss of earnings he may have suffered as aresult of the discrimination against him, withinterest.FARMLANDSOY PROCESSINGCOMPANYDECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard before me on February 14, 1980, inVan Buren, Arkansas. The complaint, which issued onDecember 6, 1979, and was amended on December 28,1979, alleges that Respondent violated Section 8(a)(1) ofthe Act by threatening to get rid of an employee and bydischarging employee Hector Mendez.Upon the entire record' and from my observation ofthe witnesses, and after due consideration of the briefsOn February 26, 1980, counsel for the General Counsel filed amotion to introduce the General Counsel's exhibits. On February 28,Continued240 FARMLAND SOY PROCESSING COMPANYfiled by the General Counsel and Respondent, I herebymake the following:FINDINGSThe EvidenceRespondent, Farmland Soy Processing Company, isengaged in soybean processing with a facility located inVan Buren, Arkansas.2The alleged discriminatee, Hector Mendez, was em-ployed by Respondent from September 9, 1978, until hisdischarge on May 16, 1979. At the time of his discharge,Mendez was employed as a "prep room operator."During the course of his employment, Mendez made fre-quent complaints about conditions in Respondent's facili-ty. Those complaints included numerous complaintsabout safety conditions. The evidence indicates thatMendez complained through daily reports which he pre-pared called "preparation logs," and through oral com-plaints to various supervisors and management personnel.Mendez' numerous complaints included complaintswhich he made on February 10 and 23, 1979, and onother occasions. According to Mendez' testimony, hemade comments on his preparation logs regarding safetyhazards at the rate of two to three times a week.At the time of Mendez' termination, Respondent em-ployed Freddie Stephenson as safety director. Stephen-son testified that his duties included instructing employ-ees regarding safety and insuring that employees fol-lowed safety rules. In that regard, Stephenson had au-thority to discipline employees by issuing a "card" forinfractions of the safety rules. Also included within Ste-phenson's duty was the obligation to see that all employ-ees were familiar with the safety rules.During the spring of 1979, Stephenson received a new"orientation form" from Lyle Evans who is in charge ofsafety and security for Respondent. The "orientationform" which Stephenson received from Evans read asfollows:3ORIENTATION SHEETThe following items should be discussed with thenew employee, using this sheet as a checklist, priorto being placed on the job:1. Has physical examination been approved? D1980, counsel for Respondent filed a "Response and Opposition to Gener-al Counsel's Motion to Introduce Exhibits." In its response, Respondentobjects to the receipt into evidence of G.C. Exhs. 25(a)-(j), but does notobject to the receipt of G.C. Exhs. 24(a)-(p). I hereby grant the GeneralCounsel's motion as to Exhs. 24(a)-(p), but deny the motion as to Exhs.25(a)-(j). The record indicates that I offered to receive documents in ad-dition to the matter represented by Exhs. 24(a)-(p) only on condition ofdisagreement between the parties regarding their post-hearing stipulation.There has been no showing that that condition arose.·The commerce facts and conclusions are not at issue. The complaintalleges, the answer admits, and I find that Respondent is an employer en-gaged in commerce within the meaning of Sec. 2(6) and (7) of the Act.I Testimony indicated that there were actually two different "orienta-tion forms" an II -question form and the 13-question form herein. Mendeztestified that he was shown the 13-question form on May 16.2. Has the employee been shown where he canget the necessary safety equipment such as goggles,mask, hard hats, etc.? 03. Does he know where the firefighting equip-ment is located? 04. Does he know how to use it? U5. Is he familiar with the particular hazards con-nected with his duties? n6. Is he familiar with the routine of reporting allinjuries promptly to the first aid section? G7. Does he know how to call the fire department,ambulance, doctor or police in case of an emergen-cy? 08. Has he been told about the organization's inter-est in promoting safety? n9. Has he been thoroughly instructed in hisduties? 010. Has he been instructed to report all unsafeconditions to his supervisor immediately? 011. Has he been advised that working safely willbenefit both himself and the company in varioussays? 012. Has new employee received a tour of entirefacility prior to starting his normal job? U13. Has new employee received a copy of com-pany safety rules and read them? 0Employee's Signature DateSupervisor's SignatureFile employee's personnel file folder.On May 16, 1979, Stephenson began circulating the"orientation forms" among the employees. Stephensonasked each employee to read and sign the form.Stephenson testified that he approached employeeHector Mendez on May 16 and asked Mendez to readthe orientation form and sign it. According to Stephen-son's testimony, "I told him I'd be willing to go over theentire form with him, answer any questions, go over itwith him in any way whatsoever."Mendez testified that when Stephenson approachedhim on May 16, 1979, and asked him to read and sign theorientation form, he asked Stephenson if there was anyhurry. According to Mendez, he asked Stephenson if hecould bring the form back the next day after he had anopportunity to study it. Mendez stated that he felt it wasnecessary to study the form because, when he glanced atit, he saw that there were things on the form that neededa "little study." According to Mendez, Stephenson toldhim that it was possible for him to keep the form andstudy it for a day or two.However, Mendez testified that some 15 or 20 minuteslater Stephenson came back and asked Mendez to ac-company him to the maintenance office. Mendez testifiedthat on the way to the maintenance office, Stephensontold him that if he did not sign the form he would befired. Mendez testified that he was then taken in to seeSam Young, the plant superintendent. Mendez testifiedthat Young told him that he had been too "picky" eversince he had been there and that, if he did not sign theorientation form, "that Freddie [Stephenson] was acting241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder his direction and I would be fired." Mendez testi-fied that he was then discharged.Mendez then asked to see Larry Heatherington, gener-al manager of the Van Buren facility. Mendez testifiedthat he told Heatherington that, "I had just been firedbecause I had refused to sign a safety form." Heathering-ton asked Mendez to go into the breakroom while hechecked into the matter. A few minutes later, Heather-ington called Mendez in and informed him that he wassorry but he had to agree with Sam Young.Mendez admitted that he told Stephenson and Youngthat he was not going to sign the form. Mendez testifiedthat he told Young, "I told him I need some time-I toldMr. Young I needed some time to look it over."Employee George Miller testified that when Mendezwas discharged he (Miller) was a member of the "em-ployee committee" that had a contract with Respondent.Miller testified that approximately I to 1-1/2 monthsafter Mendez' discharge, Plant Superintendent Youngtold Miller that "they was [sic] looking for a while to getrid of [Mendez]."CONCLUSIONSMendez' DischargeAlthough there is no dispute that on May 16, 1979,Mendez refused to sign Respondent's "orientation form,"after being directed to do so by first the safety directorthen the plant superintendent, the General Counselargues that Respondent's asserted reasons for dischargingMendez were pretextual. The General Counsel arguesthat "Mendez was a very conscious [sic] regardingsafety, he had reasons to believe that an inadvertent falsestatement on any hurriedly signed form might exposehim to unknown or very serious consequences, particu-larly in light of the fact that the employer gave writtenwarnings for violations for any of its safety rules." Coun-sel for the General Counsel argues that "the reason forMendez' discharge was pretextual, and his questioningthe orientation form was really the straw that broke thecamel's back and that the company used this as a way ofgetting rid of Mendez, clear and simple." According tothe General Counsel, the real reason for Mendez' dis-charge was the fact that Mendez protested safety hazardsmore frequently than any of Respondent's other employ-ees.I have concluded on the basis of the entire record thatthe General Counsel's case must fail. In reaching my de-cision, I have credited the testimony of Safety DirectorStephenson and Plant Superintendent Young regardingthe May 16, 1979, discharge of Mendez. I was impressedwith both Stephenson's and Young's demeanor and I findtheir versions of the conversation with Mendez on thatdate more logical than Mendez' version.The facts are not in dispute that Mendez was directedto sign the orientation form on May 16 and that he re-peatedly refuised.In order for the General Counsel to prevail, it wouldbe necessary to show either that Mendez, by refusing tosign the orientation form, was engaged in protected con-certed activity or that other matters which were protect-ed and concerted form a basis for his discharge.As the first alternative available to the General Coun-sel, i.e., that Mendez, by refusing to sign the orientationform was engaged in protected concerted activities, Ifind no support whatsoever in the evidence. It appearsthat Respondent's orientation form is a legitimate devicefor improving safety. The General Counsel does notargue, and I do not find, that there is anything within thedocument itself which would render Mendez' resistanceto signing the document protected concerted activity. Asindicated above, I credit the testimony demonstratingthat Safety Director Stephenson offered to explain theorientation form to Mendez prior to Mendez signing thedocument. Nevertheless, Mendez insisted on not signingthe document at that time. I find nothing improper underthe Act, in Respondent's insistance that Mendez sign theorientation form on April 16. Moreover, there is no evi-dence to indicate that Mendez, by refusing to sign thedocument, was protesting safety conditions or otherwiseengaging in concerted activities. In that regard I notethat Mendez testified that he refused to sign because henoticed that there were some provisions that did notapply to him, such as the provision at the top of theform indicating that it pertained to new people. Mendez'asserted reason, although it may appear reasonable, doesnot qualify as justifying Section 7 protection. Therefore,the record indicates, and I find, that Mendez was not en-gaged in protected concerted activities when he refusedto sign the orientation form.In consideration of the second alternative, the GeneralCounsel argues that Mendez was actually discharged be-cause he filed a great number of safety complaints. Inthis regard the General Counsel points to evidence con-tained in records demonstrating that Mendez, more thanany other employee, complained about conditions in theplant. However, I am unable to find anything in therecord demonstrating that Respondent consideredMendez' complaints as a basis for his discharge. Therecord lacks any showing that Respondent was alarmedby what the General Counsel contends was protectedconcerted activity; i.e., Mendez' complaints about safety.There was a comment by Plant Superintendent Youngapproximately I to 1-1/2 months after Mendez' dischargeto the effect that Respondent had been looking for a wayto discharge Mendez. However, that statement standingalone does not demonstrate that Respondent was un-happy over Mendez' protected activity or that other rea-sons were considered in deciding to discharge him.I find that the evidence does not show that Mendezwas discharged for reasons protected under the Act.Therefore, I find that the evidence does not support aviolation in Mendez' discharge.The Alleged 8(a)(1) StatementI credit the undenied testimony of employee GeorgeMiller that approximately I to 1-1/2 months afterMendez' discharge, Plant Superintendent Young toldMiller that "they was [sic] looking for a while to get ridof [Mendez]." However, as I indicated in my findingsabove, there is nothing to connect SuperintendentYoung's statement with the General Counsel's claim thatMendez was discharged because of his protected con-242 FARMLAND SOY PROCESSING COMPANYcerted activities. The mere fact that an employer is look-ing for a way to get rid of an employee does not consti-tute a basis for a violation, nor does the threat that theemployer is engaged in such activity constitute a viola-tion, absence some showing of illegal motivation for theemployer's action. In the instant case there was no suchshowing nor was there any evidence indicating that em-ployee Miller had a basis to reasonably believe that Re-spondent was looking for a way to get rid of Mendez be-cause of Mendez' protected concerted activity.I shall therefore recommend that the complaint be dis-missed in its entirety.CONCLUSIONS OF LAW1. Farmland Soy Processing Company is an employerengaged in commerce and activities affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent has not engaged in any unfair laborpractices as alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]243